Exhibit 10.8

RESTRICTED STOCK AWARD AGREEMENT

MAY 2, 2017 TIME-BASED AWARD

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of May 2, 2017, by and between PIER 1 IMPORTS, INC., a Delaware
corporation (the “Company”), and Alasdair B. James (the “Grantee”).

WHEREAS, this restricted stock award (this “Award”) is granted as an employment
inducement award under New York Stock Exchange Listing Rule 303A.08, and not
under any Company stockholder-approved stock incentive plan; and

WHEREAS, the Committee has determined that the Grantee be granted this Award for
the number of shares and upon the terms set forth below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1. Grant of Award. The Grantee is hereby granted, subject to the terms and
conditions hereinafter set forth, Seventy-One Thousand Six Hundred Thirty-Three
(71,633) restricted shares of Common Stock. Restricted shares of Common Stock
covered by this Award shall be represented by a stock certificate registered in
the Grantee’s name, or by uncertificated shares designated for the Grantee in
book-entry form on the records of the Company’s transfer agent, subject to the
restrictions set forth in this Agreement. Any stock certificate issued shall
bear the following or a similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Restricted Stock Award Agreement entered
into between the registered owner and Pier 1 Imports, Inc. as of May 2, 2017. A
copy of such agreement is on file in the offices of Pier 1 Imports, Inc., 100
Pier 1 Place, Fort Worth, Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2. Transfer Restrictions. Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.

3. Restrictions.

(a) Vesting. The restrictions on the shares of Common Stock covered by this
Award shall lapse and such shares shall vest in full on the third anniversary of
the date of grant of this Award.

 

-1-



--------------------------------------------------------------------------------

(b) Corporate Change. The restrictions on the shares of Common Stock covered by
this Award shall lapse and such shares shall vest upon (i) a Corporate Change
(as defined in the Pier 1 Imports, Inc. 2015 Stock Incentive Plan (the “Stock
Plan ”)) AND (ii) the occurrence of one of the following: (a) the shares of
Common Stock covered by this Award are not assumed by the surviving or acquiring
entity or otherwise equitably converted or substituted in connection with the
Corporate Change, or (b) the shares of Common Stock covered by this Award are
assumed by the surviving or acquiring entity or otherwise equitably converted or
substituted in connection with the Corporate Change and the termination of
Grantee’s employment by the Company (or the surviving or acquiring entity)
without Cause (as defined in the Executive Severance Agreement between the
Company and Grantee, dated March 30, 2017 (the “ESA”)) or Grantee’s resignation
for Good Reason (as defined in the ESA) occurs within one year after the
effective date of the Corporate Change.

(c) Termination of Employment. Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason other than as specified in Section 3(b) above, the
Grantee shall forfeit all rights in shares of Common Stock covered by this Award
as to which the restrictions thereon shall not have lapsed, and the ownership of
such shares shall immediately vest in the Company. For purposes of this Award,
no termination of Grantee’s employment shall occur as a result of the transfer
of Grantee between the Company and any Affiliate or as a result of the transfer
of the Grantee between two Affiliates. The cessation of a relationship between
the Company and an Affiliate with which the Grantee is employed whereby such
company is no longer an Affiliate shall constitute a termination of employment
of the Grantee.

4. Voting and Dividend Rights. With respect to the Common Stock covered by this
Award for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares. Any dividend or distribution payable with respect to
restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares of Common Stock covered by this Award, and any consideration
receivable for or in conversion of or exchange for the restricted shares of
Common Stock covered by this Award, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.

5. Distribution Following End of Restrictions. Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the restricted
shares of Common Stock covered by this Award, the Company in its sole discretion
will either cause a certificate evidencing such amount of Common Stock to be
delivered to the Grantee (or, in the case of his death after such events, cause
such certificate to be delivered to Grantee’s legal representative, beneficiary
or heir) or provide book-entry uncertificated shares designated for the Grantee
(or, in the case of his death after such events, provide book-entry
uncertificated shares designated for Grantee’s legal representative, beneficiary
or heir) on the records of the Company’s transfer agent free of the legend or
restriction regarding transferability, as the case may be; provided, however,
that the Company shall not be obligated to issue any fractional shares of Common
Stock. All shares of Common Stock covered by this Award which do not vest as
provided in Section 3 above, shall be forfeited by the Grantee along with all
rights thereto, and the ownership of such shares shall immediately vest in the
Company.

 

-2-



--------------------------------------------------------------------------------

6. Tax Withholding. The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon. The Grantee may satisfy all or part of such withholding
tax requirement by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if the
Common Stock did not trade on such day, on the first preceding day on which
trading occurred. The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any tax so
required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax. Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee. In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.

7. Securities Laws Requirements. The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws. The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
Grantee under this Award are being acquired for investment and not with a view
to the sale or distribution thereof. The Company shall use reasonable commercial
efforts to register the shares to be issued in connection with this Award under
the Securities Act of 1933 on a Registration Statement on Form S-8, or such
other form as the Company may deem appropriate, as soon as reasonably
practicable following the date of this Agreement.

8. Incorporation of Plan and Agreement to Terms. This Award is granted as an
employment inducement award under New York Stock Exchange Listing Rule 303A.08,
and not under any Company stockholder-approved stock incentive plan.
Notwithstanding the forgoing, this Award shall be subject to the terms and
conditions of the Stock Plan (as defined above) as if this Award had been
granted under the Stock Plan, and the terms and conditions of the Stock Plan are
hereby incorporated into this Agreement to the extent such terms are not
inconsistent with those herein. Capitalized terms not otherwise defined herein
shall have the same meanings set forth for such terms in the Stock Plan. By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Award and the Stock Plan.

9. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the Grantee.
No contract or right of employment shall be implied by this Agreement, nor shall
this Agreement interfere with or restrict in any way the rights of the Grantee’s
employer to discharge the Grantee at any time for any reason whatsoever, with or
without cause. The terms and provisions of this Agreement shall constitute an
instruction by the Grantee with respect to any uncertificated restricted shares
of Common Stock covered by this Award.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.

 

COMPANY:   GRANTEE: Pier 1 Imports, Inc.   By:  

/s/ Gregory S. Humenesky

 

/s/ Alasdair B. James

  Gregory S. Humenesky   Alasdair B. James   Executive VP—Human Resources  
President and CEO

 

-4-